Having reviewed the petition and documents submitted, we
                  are not persuaded that writ relief is warranted. The district court's denial
                  of the motion is based, at least in part, on material questions of fact
                  involving whether there is a contract between the parties, performance by
                  the parties, and whether estoppel applies to preclude application of the
                  statute of frauds. This court typically declines to exercise its discretion to
                  consider a writ petition challenging a district court order denying a motion
                  to dismiss or motion for summary judgment, unless "no disputed factual
                  issues exist and, pursuant to clear authority under a statute or rule, the
                  district court is obligated to dismiss an action."                 Smith v. Eighth Judicial
                  Dist. Court, 113 Nev. 1343, 1345, 950 P.2d 280, 281 (1997). As there are
                  disputed issues of material fact in the present case, and petitioner has an
                  adequate remedy in the form of an appeal, we decline to exercise our
                  discretion to consider this writ petition. Id.; Pan, 120 Nev. at 224, 88 P.3d
                  at 841; NRAP 21(b)(1). Accordingly, we
                              ORDER the petition DENIED.




                                                                                                  14-(8
                                                                         Douglas


                                                                                             01
                                                                                              s1s•s•s=0


                                                                         Saitta




  SUPREME COURT
          OF
       NEVADA
                                                         2
  (0) 1947A

REM                                                          T'Mif,XiTdkC-P.JftAdM                              FEMME
                cc:   Hon. Elizabeth Goff Gonzalez, District Judge
                      Lloyd, Gray, Whitehead & Monroe, P.C.
                      Backus, Carranza & Burden
                      Robertson & Associates, LLP
                      Greenberg Traurig, LLP/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A